Citation Nr: 0932711	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to a total disability rating for individual 
employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1973 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied entitlement to TDIU, and an 
August 2007 of the RO in Baltimore, Maryland that denied the 
claims of entitlement to service connection for a left hip 
and a back condition.  

In March 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  After completion of the necessary 
development, and in accordance with appellant procedures, the 
case was then returned to the Board for further appellate 
review.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Left Hip and Back Conditions

The Veteran has contended that he is entitled to service 
connection for a left hip and a back condition.  
Specifically, he has contended that his claimed hip and back 
conditions are related to his service-connected left knee and 
right knee disabilities.  According to the Veteran, his 
service-connected bilateral knee conditions have caused 
changes in his gait and posture, resulting in his left hip 
and back conditions.

A review of the medical evidence reflects that the Veteran is 
currently diagnosed with osteoarthritis of the lumbar spine 
and left hip, as reflected in a July 2008 VA clinical record.  
In this regard, the Board notes that while there is clear 
radiological evidence of degenerative joint disease affecting 
the lumbar spine, the record is unclear as to whether there 
is any underlying pathology of the left hip to cause the 
claimed left hip pain.  Specifically, and October 2007 
radiology report of the left hip found "no evidence of 
significant degenerative disease"  and only found a 
"faintly defined linear soft tissue calcification . . . 
adjacent to the superior aspect of the femoral neck . . ."  
With respect to the left hip, the Board notes that a 
contemporaneous VA clinical record, dated in October 2007, 
provided a diagnosis of "[l]eft hip and left lower extremity 
pain, possibly radiculopathy."  

Included in a February 2008 VA medical record is his treating 
physician's opinion that the Veteran's back and hip pain were 
likely secondary to an altered gait from knee pain.  However, 
there is no indication in the medical evidence as to the 
basis of this opinion.  Specifically, this opinion provided 
no details of whether any current underlying pathology of the 
lumbar spine or left hip was caused by the service-connected 
knee disabilities, or of radiculopathy.  

In this regard, the Veteran has not been afforded a VA 
examination to assess the nature and etiology of the claimed 
left hip and lumbar spine conditions.  The Board notes that 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his left hip and back conditions to determine whether said 
conditions are related to a service-connected disability or 
to his military service.       





TDIU

As to the Veteran's claim for TDIU benefits, the Board finds 
that such a claim is inextricably intertwined with the claims 
for service connection for a left hip and a back condition.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  As such, the Veteran's claim for TDIU is held 
in abeyance pending further development and adjudication of 
the claim for service connection for a left hip and a back 
condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current left hip and lumbar spine 
disorder(s).  The entire claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner prior to 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail. 

The examiner is asked to identify all left 
hip disorders and low back disorders found 
to be present.  For any and all current 
diagnoses made, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any of the 
diagnosed disorders is the result of a 
service-connected knee disabilities or is 
otherwise related to the Veteran's 
military service.



The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

2.  The RO/AMC should then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the Veteran's 
claims.

3.  After undertaking the above tasks and 
any additional development deemed 
appropriate, the RO shall readjudicate the 
claims of service connection for a left 
hip and a back condition and entitlement 
to TDIU.  If the determination remains 
adverse to the Veteran, he and his 
representative shall be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






